


 
May 13, 2011



Universal Business Payment Solutions Acquisition Corporation
Radnor Financial Center
150 North Radnor-Chester Road, Suite F-200
Radnor, Pennsylvania 19087


EarlyBirdCapital, Inc.
275 Madison Avenue, 27th Floor
New York, New York 10016


 
Re:
Initial Public Offering



Gentlemen:


This letter (“Letter Agreement”) is being delivered to you in accordance with
the Underwriting Agreement (the “Underwriting Agreement”) entered into or to be
entered into by and between Universal Business Payment Solutions Acquisition
Corporation, a Delaware corporation (the “Company”), and EarlyBirdCapital, Inc.,
as representative (the “Representative”) of the several underwriters (the
“Underwriters”), relating to an underwritten initial public offering (the
“Offering”) of the Company’s units (the “Units”), each comprised of one share of
the Company’s common stock, par value $0.001 per share (the “Common Stock”), and
one warrant exercisable for one share of Common Stock (each, a “Warrant”).  The
Units sold in the Offering are being registered pursuant to a registration
statement on Form S-1 (the “Registration Statement”) and prospectus (the
“Prospectus”) filed by the Company with the Securities and Exchange Commission
(the “Commission”). Certain capitalized terms used herein are defined in
paragraph 11 hereof.


In order to induce the Company and the Underwriters to enter into the
Underwriting Agreement and to proceed with the Offering and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the undersigned hereby agrees as follows:


1.           If the Company seeks stockholder approval of a proposed Business
Combination, then in connection with such proposed Business Combination, the
undersigned shall vote all Insider Shares beneficially owned by the undersigned
in accordance with the majority of the votes cast by the holders of the IPO
Shares.


 
1

--------------------------------------------------------------------------------

 

2.           In the event that the Company fails to consummate a Business
Combination (as defined in the Underwriting Agreement) within 18 months from the
closing of the Offering (or 21 months from the date of the closing of the
Offering if the Company executes a letter of intent, agreement in principle or
definitive agreement relating to a proposed initial Business Combination before
such 18-month period ends), the undersigned shall (i) take all reasonable steps
to cause the Trust Account to be liquidated and distributed to the holders of
the IPO Shares and (ii) take all reasonable actions within his power to cause
the Company to liquidate as soon as reasonably practicable.  The undersigned
hereby waives any and all right, title, interest or claim of any kind in or to
any distribution of the Trust Account and any remaining net assets of the
Company as a result of such liquidation with respect to his Insider Shares
(“Claim”) and hereby waives any Claim the undersigned may have in the future as
a result of, or arising out of, any contracts or agreements with the Company and
will not seek recourse against the Trust Account for any reason whatsoever.


3. (a)     In order to minimize potential conflicts of interest that may arise
from multiple corporate affiliations, the undersigned hereby agrees that until
the earliest of the Company’s initial Business Combination, liquidation or such
time as he or she ceases to be an officer or director of the Company, he or she
shall present to the Company for its consideration, prior to presentation to any
other entity, any opportunity to acquire or invest in an operating business,
subject to any pre-existing fiduciary or contractual obligations he or she might
have.


(b)         The undersigned understands that the Company may effect a Business
Combination with a single target business or multiple target businesses
simultaneously and agrees that he or she will not participate in the formation
of, or become an officer or director of, any blank check company, until the
Company has entered into a definitive agreement regarding its initial Business
Combination or the Company has failed to complete an initial Business
Combination within 18 months (or 21 months if a letter of intent, agreement in
principle or definitive agreement relating to a prospective Business Combination
is executed before the 18-month period ends), from the closing of the Offering;
provided, however, that nothing contained herein shall override the
undersigned’s fiduciary obligations to any entity with which he or she is
currently directly or indirectly associated or affiliated or by whom he or she
is currently employed.


(c)         The undersigned hereby agrees and acknowledges that (i) each of the
Underwriters and the Company would be irreparably injured in the event of a
breach by the undersigned of his or her obligations under paragraphs 4(a) and/or
4(b) hereof, (ii) monetary damages may not be an adequate remedy for such breach
and (iii) the non-breaching party shall be entitled to injunctive relief, in
addition to any other remedy that such party may have in law or in equity, in
the event of such breach.


4.           The undersigned agrees to be an officer and/or director of the
Company until the earlier of the consummation by the Company of a Business
Combination, his or her resignation and the liquidation of the Trust Account. 
The undersigned’s biographical information furnished to the Company and attached
here as Exhibit A is true and accurate in all respects and does not omit any
material information with respect to the undersigned’s background. The
undersigned’s questionnaire furnished to the Company and attached hereto as
Exhibit B is true and accurate in all respects. The undersigned represents and
warrants that:

 
2

--------------------------------------------------------------------------------

 


(a)         the undersigned is not subject to or a respondent in any legal
action for, any injunction, cease-and-desist order or order or stipulation to
desist or refrain from any act or practice relating to the offering of
securities in any jurisdiction;


(b)         the undersigned has never been convicted of, or pleaded guilty to,
any crime (i) involving fraud, (ii) relating to any financial transaction or
handling of funds of another person, or (iii) pertaining to any dealings in any
securities and the undersigned is not currently a defendant in any such criminal
proceeding; and


(c)         the undersigned has never been suspended or expelled from membership
in any securities or commodities exchange or association or had a securities or
commodities license or registration denied, suspended or revoked.


5.           Neither the undersigned nor any affiliate of the undersigned shall
receive any finder’s fee, reimbursement, consulting fee, monies in respect of
any repayment of a loan or other compensation prior to, or in connection with
any services rendered in order to effectuate the consummation of the Company’s
initial Business Combination (regardless of the type of transaction that it is),
other than the following:


(a)         repayment of a $125,000 loan made to the Company by UBPS Services,
LLC, an entity controlled by Bipin Shah, pursuant to a Promissory Note dated
December 6, 2010;


(b)         payment of an aggregate of $7,500 per month to UBPS Services, LLC
for office space, secretarial and administrative services; and


(c)         reimbursement for any reasonable out-of-pocket expenses related to
identifying, investigating and consummating an initial Business Combination, so
long as no proceeds of the Offering held in the Trust Account may be applied to
the payment of such expenses prior to the consummation of a Business
Combination.


6.           In order to induce the undersigned and the Underwriters to enter
into the proposed Underwriting Agreement in connection with the Offering, the
undersigned hereby agrees to execute and abide by the terms and conditions of an
escrow agreement, in substantially the form attached as an exhibit to the
Registration Statement, among the Inside Stockholders, the Company and
Continental Stock Transfer & Trust Company simultaneously with the execution of
the proposed Underwriting Agreement.


7.           The undersigned hereby agrees to not propose, or vote in favor of,
an amendment to the Company’s Certificate of Incorporation to extend the period
of time in which the Company must consummate a Business Combination. Should such
a proposal be put before stockholders of the Company other than through actions
by the undersigned, the undersigned hereby agrees to vote against such proposal.


8.           The undersigned has full right and power, without violating any
agreement by which he is bound, to enter into this letter agreement and to serve
as an officer and/or director of the Company.  The undersigned acknowledges and
understands that the Underwriters and the Company will rely upon the agreements,
representations, and warranties set forth herein in proceeding with the
Offering.

 
3

--------------------------------------------------------------------------------

 


9.           The undersigned hereby waives his or its right to exercise
redemption rights with respect to any Insider Shares owned by the undersigned,
directly or indirectly, and agrees that he or she will not seek redemption for
cash with respect to such Insider Shares in connection with any vote to approve
a Business Combination (as is more fully defined in the final Prospectus).


10.         The undersigned acknowledges and agrees that the Company will not
consummate any Business Combination with an entity (i) which the Company’s
officers or directors, through their other business activities, had acquisition
or investment discussions in the past, (ii) which is, or has been within the
past five years, affiliated with any of the Insiders or their affiliates,
including an entity that is either a portfolio company of, or has otherwise
received a material financial investment from, any private equity fund or
investment company (or an affiliate thereof) that is affiliated with such
individuals; or (iii) where the Company acquires less than 100% of such entity
and any of the Insiders or their affiliates acquire the remaining portion of
such target business, unless, in any case, the Company obtains an opinion from
an independent investment banking firm reasonably acceptable to the
Representative that the business combination is fair to the Company’s
unaffiliated stockholders from a financial point of view.


11.         As used in this Letter Agreement, (i) “Business Combination” shall
mean a merger, share exchange, asset acquisition, stock purchase, plan of
arrangement, recapitalization, reorganization or similar business combination,
involving the Company and one or more businesses; (ii) “Insiders” shall mean all
officers, directors and stockholders of the Company immediately prior to the
consummation of the Offering; (iii) “Insider Shares” shall mean all of the
shares of the Common Stock of the Company acquired by an Insider prior to the
consummation of the Offering; (iv) “Insider Warrants” shall mean the Warrants
that are being sold to certain of the Insiders in a private placement that shall
occur simultaneously with the consummation of the Offering; (v) “IPO Shares”
shall mean the shares of Common Stock issued in the Offering; and (vi) “Trust
Account” shall mean the trust fund into which a portion of the net proceeds of
the Offering will be deposited.


12.         This Letter Agreement, and the exhibits thereto, constitute the
entire agreement and understanding of the parties hereto in respect of the
subject matter hereof and supersede all prior understandings, agreements, or
representations by or among the parties hereto, written or oral, to the extent
they relate in any way to the subject matter hereof or the transactions
contemplated hereby. This Letter Agreement may not be changed, amended, modified
or waived (other than to correct a typographical error) as to any particular
provision, except by a written instrument executed by the parties hereto.


13.         Neither party may assign either this Letter Agreement or any of its
rights, interests, or obligations hereunder without the prior written consent of
the other party. Any purported assignment in violation of this paragraph shall
be void and ineffectual and shall not operate to transfer or assign any interest
or title to the purported assignee. This Letter Agreement shall be binding on
the undersigned and each of his or her heirs, personal representatives,
successors and assigns.

 
4

--------------------------------------------------------------------------------

 


14.         This Letter Agreement shall be governed by, and construed in
accordance with, the laws of the State of New York applicable to contracts
formed and to be performed entirely within the State of New York, without regard
to the applicability or effect of conflicts of law principles or rules thereof,
to the extent such principles would require or permit the application of the
laws of another jurisdiction.  The undersigned agrees that any action,
proceeding or claim arising out of or relating in any way to this Letter
Agreement shall be resolved through final and biding arbitration in accordance
with the International Arbitration Rules of the American Arbitration Association
(“AAA”).  The arbitration shall be brought before the AAA International Center
for Dispute Resolution’s offices in New York City, New York, will be conducted
in English and will be decided by a panel of three arbitrators selected from the
AAA Commercial Disputes Panel and that the arbitrator panel’s decision shall be
final and enforceable by any court having jurisdiction over the party from whom
enforcement is sought.  The cost of such arbitrators and arbitration services,
together with the prevailing party’s legal fees and expenses, shall be borne by
the non-prevailing party or as otherwise directed by the arbitrators.  Any
notice or other communication required or permitted to be given hereunder, shall
be delivered to the undersigned at the address set forth on the signature page
hereto..


15.         Any notice, consent or request to be given in connection with any of
the terms or provisions of this Letter Agreement shall be in writing and shall
be sent by express mail or similar private courier service, by certified mail
(return receipt requested), by hand delivery or facsimile transmission.


[Signature page follows]


 
5

--------------------------------------------------------------------------------

 


 
Sincerely,
     
By:
/s/ Peter Davidson
   
Name: Peter Davidson
   
Address:



Acknowledged and Agreed:
 
UNIVERSAL BUSINESS PAYMENT SOLUTIONS ACQUISITION CORPORATION
 
By:
/s/ Bipin C. Shah
 
Name: Bipin C. Shah
Title: Chief Executive Officer

 
 
 

--------------------------------------------------------------------------------

 



 
Sincerely,
     
By:
/s/ Frederick Hammer
   
Name: Frederick Hammer
   
Address:



Acknowledged and Agreed:
 
UNIVERSAL BUSINESS PAYMENT SOLUTIONS ACQUISITION CORPORATION
 
By:
/s/ Bipin C. Shah
 
Name: Bipin C. Shah
Title: Chief Executive Officer

 
 
 

--------------------------------------------------------------------------------

 

Sincerely,

     
By:
/s/ Arthur Ryan
   
Name: Arthur Ryan
   
Address:



Acknowledged and Agreed:
 
UNIVERSAL BUSINESS PAYMENT SOLUTIONS ACQUISITION CORPORATION
 
By:
/s/ Bipin C. Shah
 
Name: Bipin C. Shah
Title: Chief Executive Officer


 
 

--------------------------------------------------------------------------------

 

Sincerely,



  By:
/s/ Robert Palmer
   
Name: Robert Palmer
   
Address:



Acknowledged and Agreed:
 
UNIVERSAL BUSINESS PAYMENT SOLUTIONS ACQUISITION CORPORATION
 
By:
/s/ Bipin C. Shah
 
Name: Bipin C. Shah
Title: Chief Executive Officer


 
 

--------------------------------------------------------------------------------

 

Sincerely,

     
By:
/s/ Richard Braddock
   
Name: Richard Braddock
   
Address:



Acknowledged and Agreed:
 
UNIVERSAL BUSINESS PAYMENT SOLUTIONS ACQUISITION CORPORATION
 
By:
/s/ Bipin C. Shah
 
Name: Bipin C. Shah
Title: Chief Executive Officer


 
 

--------------------------------------------------------------------------------

 

Sincerely,

     
By
/s/ Jon Lubert
   
Name: Jon Lubert
   
Address:



Acknowledged and Agreed:
 
UNIVERSAL BUSINESS PAYMENT SOLUTIONS ACQUISITION CORPORATION
 
By:
/s/ Bipin C. Shah
 
Name: Bipin C. Shah
Title: Chief Executive Officer

 
 
 

--------------------------------------------------------------------------------

 